              Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 1 of 41




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 PASAFESHARE LLC ,

                             Plaintiff,                  Case No. 6:20-cv-00397

                 v.

                                                          Jury Trial Demanded
 MICROSOFT CORPORATION,

                             Defendant.



                      COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff paSafeShare LLC (“paSafeShare”), by and through its undersigned

counsel, files this Complaint against Microsoft Corporation (“Microsoft”) for patent

infringement of United States Patent Nos. 9,455,961, 9,615,116, and 10,095,848

(collectively, the “patents-in-suit”) (Exhibits 1-3) and alleges as follows:

                               NATURE OF THE ACTION

         1.    This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.

                                          THE PARTIES

         2.    Plaintiff paSafeShare LLC is a limited liability company of New Jersey,

having its principal place of business at 1 Shawnee Court, Colts Neck, New Jersey

07722.
            Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 2 of 41




       3.      On information and belief, Defendant Microsoft Corporation is a

corporation organized and existing under the laws of the State of Washington with its

principal place of business located at One Microsoft Way, Redmond, WA 98052.

Microsoft may be served with process through its registered agent for service in Texas:

Corporation Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701.

       4.      On information and belief, since at least November 1993, Microsoft has

been registered to do business in the State of Texas under Texas SOS File Number

0010404606.

                                 JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq.

       6.      Microsoft is subject to this Court’s personal jurisdiction in accordance

with due process and/or the Texas Long Arm Statute because, in part, Microsoft

“[r]ecruits Texas residents, directly or through an intermediary located in this state, for

employment inside or outside this state.” See Tex. Civ. Prac. & Rem. Code § 17.042.

       7.      Microsoft has already submitted to the jurisdiction of this Court in patent

litigations bearing docket numbers: 6:19-cv-00399-ADA and 1:19-cv-00874-ADA.

       8.      This Court has personal jurisdiction over Microsoft because Microsoft

(directly and/or through its subsidiaries, affiliates, or intermediaries) has committed

and continues to commit acts of direct and indirect infringement in this judicial district

in violation of at least 35 U.S.C. §§ 271(a) and (b). In particular, on information and


                                              2
             Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 3 of 41




belief, Microsoft makes, uses, offers for sale, and sells licenses for, or provides access to,

products and/or services that infringe the patents-in-suit, and induces others to use the

infringing products and/or services.

       9.     This Court also has personal jurisdiction over Microsoft because Microsoft

has sufficient minimum contacts with this forum as a result of business conducted

within the State of Texas and this judicial district. In particular, this Court has personal

jurisdiction over Microsoft because, inter alia, Microsoft, on information and belief: (1)

has substantial, continuous, and systematic contacts with this State and this judicial

district; (2) owns, manages, and operates facilities in this State and this judicial district;

(3) enjoys substantial income from its operations and sales in this State and this judicial

district; (4) employs Texas residents in this State and this judicial district, and (5) solicits

business and markets products, systems and/or services in this State and this judicial

district including, without limitation, related to the accused instrumentalities.

       10.    Microsoft has purposefully availed itself of the privileges of conducting

business within this judicial district; has established sufficient minimum contacts with

this judicial district such that it should reasonably and fairly anticipate being hauled

into court in this judicial district; has purposefully directed activities at residents of this

judicial district; and at least a portion of the patent infringement claims alleged in this

Complaint arise out of or are related to one or more of the foregoing activities.

       11.    Venue is proper in this judicial district pursuant to 28 U.S.C. § § 1391(b)-

(d) and/or 1400(b). Microsoft is registered to do business in the State of Texas,




                                               3
             Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 4 of 41




maintains a regular and established place of business within this judicial district, and

has committed acts of infringement in this judicial district.

       12.    On information and belief, Microsoft maintains a significant physical

presence in this judicial district, including its corporate sales office locations, retail store

locations, and datacenter locations (hereinafter collectively referred to as “Microsoft’s

Regular and Established Business Locations”).

       13.    On information and belief, Microsoft operates multiple corporate sales

offices in this judicial district including, without limitation, offices located at 10900

Stonelake Boulevard, Suite 225, Austin, TX, USA 78759,1 and Concord Park II, 401 East

Sonterra Boulevard, Suite 300, San Antonio, TX, USA 78258.2

       14.    On information and belief, Microsoft markets, offers to sell, and/or sells

products through its corporate sales offices located in this judicial district including, but

not limited to, the accused instrumentalities.

       15.    On information and belief, Microsoft operates multiple retail stores in this

judicial district including, without limitation, stores located at 3309 Esperanza Crossing,

Suite 104, Austin, TX, USA 78758,3 and 15900 La Cantera Parkway, Suite 6560, San

Antonio, TX, USA 78256.4

       16.    On information and belief, Microsoft maintains a list of certified learning

partners in this judicial district that offer training solutions and certification in



1 See https://www.microsoft.com/en-us/about/officelocator?Location=78258.
2 See https://www.microsoft.com/en-us/about/officelocator?Location=78258.
3 See https://www.microsoft.com/en-us/about/officelocator?Location=78258.
4 See https://www.microsoft.com/en-us/about/officelocator?Location=78258.



                                               4
              Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 5 of 41




Microsoft technology.5 For example, on information and belief, at the ONLC Training

Center, 700 Lavaca Street, Suite 1400, Austin, Texas 78701, Microsoft Certified Trainers

offer training and courses in Microsoft Azure Security Technologies. 6

        17.    On information and belief, Microsoft has spent at least tens of millions of

dollars on networking and server infrastructure to support Microsoft Azure located in

the State of Texas and in this judicial district.

        18.    On information and belief, Microsoft owns and operates multiple

datacenters in this judicial district including, without limitation, data centers located at

5150 Rogers Road, San Antonio, TX 78251; 5200 Rogers Rd, San Antonio, TX 78251; 3823

Weisman Blvd, San Antonio, TX 78251; and 15000 Lambda Drive, San Antonio, TX

782245 (collectively, “Microsoft’s Datacenter Locations”).

        19.    On information and belief, Microsoft’s Azure global infrastructure

includes 58 regions worldwide. On information and belief, one of those regions is

known as the “South Central US.”




5   See https://www.microsoft.com/en-us/learning/partners.aspx.
6   See https://www.onlc.com/training/azure/austin-downtown-tx.htm.


                                               5
             Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 6 of 41




            https://azure.microsoft.com/en-us/global-infrastructure/regions/

      20.      Microsoft provides a list of Azure products and services available in the

“South Central US” region, including but not limited to Azure Information Protection.

See https://azure.microsoft.com/en-us/global-infrastructure/services/?regions=non-

regional,us-south-central&products=all.

      21.      On information and belief, a substantial portion of the “South Central US”

region’s Azure network and server infrastructure is housed and operated in Microsoft’s

Datacenter Locations.




                                             6
              Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 7 of 41




        22.    On information and belief, Microsoft has 36 H-1B labor condition

applications for people employed in Austin, Texas.7 On information and belief,

Microsoft has 17 H-1B labor condition applications for people employed in San

Antonio, Texas.8 Employees holding an H-1B visa are employed in a specialty

occupation that requires “theoretical and practical application of a body of highly

specialized knowledge . . . and attainment of a bachelor’s or higher degree in the

specific specialty.” See generally 8 U.S.C. § 1184. As such, Microsoft employees in Austin,

Texas and San Antonio, Texas are highly specialized and important to the operation of

Microsoft.

        23.    Microsoft lists job openings on its website for positions in this judicial

district.




7 See
https://h1bsalary.online/index.php?searchtext=MICROSOFT+CORPORATION&year
=&minsalary=&state=&worksite_city=AUSTIN%2CTX&job_title=.
8 See

https://h1bsalary.online/index.php?searchtext=MICROSOFT+CORPORATION&year
=&minsalary=&state=&worksite_city=San+Antonio&job_title=.


                                              7
            Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 8 of 41




      https://careers.microsoft.com/us/en/c/data-center-jobs (visited on 4/9/2020).

                                   BACKGROUND

      24.    The patents-in-suit are the result of paSafeShare’s years of research, design

and development of innovative and proprietary content distribution technologies.

      25.    Dr. Madhav S. Phadke and Kedar M. Phadke, co-inventors of the patents-

in-suit, have over 50 years of combined experience in software development and

technical consulting.



                                           8
             Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 9 of 41




       26.    Dr. Madhav S. Phadke is a recognized leader in engineering design

optimization and test methods. In the late 1980s, Dr. Phadke authored the first

engineering textbook on robust design methods in the United States, Quality Engineering

Using Robust Design (Prentice Hall, 1989). Dr. Phadke is also an ASQ Fellow and a

recipient of the 2011 IEEE Region 1 Innovation Award.

       27.    In 1990, Dr. Phadke founded Phadke Associates, Inc. (“Phadke

Associates”), a global consultancy and software services company. Phadke Associates

develops and markets software tools for systems engineering process improvement and

design and test optimization. Prior to founding Phadke Associates, Dr. Phadke was a

manager in AT&T Bell Labs, a visiting scientist at the IBM Watson Research Center, and

a Research Associate at the Army Math Research Center.

       28.    Dr. Phadke’s son, Kedar M. Phadke, joined the family business in 2004 as

Vice President of Phadke Associates. Mr. Phadke holds a Bachelor of Science in

Economics from the Wharton School, University of Pennsylvania.

       29.    While working at Phadke Associates, the father-son duo noticed a

significant oversight in existing content distribution security. In particular, they realized

that while sensitive data could be protected in transmit by various security techniques

(e.g., password-protected documents, access restricted web portals), there was no way

to protect unwanted distribution by the recipient of the data.

       30.    In 2010, Dr. Madhav and Kedar Phadke founded paSafeShare LLC to

address the deficiencies in existing content distribution security.




                                              9
             Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 10 of 41




       31.     In or around mid-2010, Dr. Madhav and Kedar Phadke began developing

technology related to secure content distribution.

       32.     The patents-in-suit relate, in part, to the persistent protection of content

distributed within and across firewalls.

                                United States Patent No. 9,455,961

       33.     On September 27, 2016, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued United States Patent No. 9,455,961 (“the ’961

patent”) entitled “System, Method and Apparatus for Securely Distributing Content” to

inventors Madhav S. Phadke and Kedar M. Phadke. A true and correct copy of the ’961

patent is attached as Exhibit 1.

       34.     The ’961 patent is presumed valid under 35 U.S.C. § 282.

       35.     paSafeShare owns all rights, title, and interest in the ’961 patent.

                                United States Patent No. 9,615,116

       36.     On April 4, 2017, the USPTO duly and legally issued United States Patent

No. 9,615,116 (“the ’116 patent) entitled “System, Method and Apparatus for Securely

Distributing Content” to inventors Madhav S. Phadke and Kedar M. Phadke. A true

and correct copy of the ’116 patent is attached as Exhibit 2.

       37.     The ’116 patent is presumed valid under 35 U.S.C. § 282.

       38.     paSafeShare owns all rights, title and interest in the ’116 patent.

                                     U.S. Patent No. 10,095,848

       39.     On October 9, 2018, the USPTO duly and legally issued United States

Patent No. 10,095,848 (“the ’848 patent) entitled “System, Method and Apparatus for


                                              10
             Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 11 of 41




Securely Distributing Content” to inventors Madhav S. Phadke and Kedar M. Phadke.

A true and correct copy of the ’848 patent is attached as Exhibit 3.

       40.     The ’848 patent is presumed valid under 35 U.S.C. § 282.

       41.     paSafeShare owns all rights, title and interest in the ‘848 patent.

                                   CLAIMS FOR RELIEF

              Count I – Infringement of United States Patent No. 9,455,961

       42.     paSafeShare repeats, realleges, and incorporates by reference, as if fully

set forth here, the preceding paragraphs of this Complaint.

       43.     Microsoft makes, uses, sells, offers for sale, imports, and/or provides

access to products and/or services for securely distributing content.

       44.     On information and belief, Microsoft makes, uses, sells, offers to sell,

imports and/or provides access to Azure Information Protection, Microsoft Azure

Rights Management (“Microsoft Azure RMS”), Microsoft Azure Active Directory,

Azure Key Vault, Microsoft Office 365, and Microsoft Azure RMS-enlightened client

programs and services (collectively, the “Microsoft Azure RMS Platform”) 9.




9RMS clients include, but are not limited to, Windows 10(x86, x64), Windows 8.1 (x86,
x64), Windows 8 (x86, x64), Windows Server 2019, Windows Server 2016, Windows
Server 2012 R2 and Windows Server 2012. See https://docs.microsoft.com/en-
us/azure/information-protection/requirements#BKMK_SupportedDevices. Computer
applications that natively support Azure RMS include, but are not limited to, Office 365
ProPlus, Office 365 Enterprise E5, Office 365 Enterprise E4, Office 365 Enterprise E3,
Office 365 Government G4, Office 365 Government G3, Office 365 Education A5, Office
365 Education A4, Office 365 Education A3, Office 365 Education A1, Office 365 Office
Professional 2019, Office Professional 2016, Office Professional 2013, and Office
Professional 2010. See https://docs.microsoft.com/en-us/azure/information-
protection/requirements-applications#footnote-1.


                                              11
               Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 12 of 41




         45.     On information and belief, the Microsoft Azure RMS Platform practices a

method for securely distributing content. Specifically, on information and belief, the

Microsoft Azure RMS Platform uses Microsoft Azure RMS technology to protect

documents and emails using labels and policies defined by an administrator. 10




     How does Azure RMS work? Under the hood, MICROSOFT AZURE INFORMATION
     PROTECTION DOCUMENTATION, available at: https://docs.microsoft.com/en-
     us/azure/information-protection/how-does-it-work#walkthrough-of-how-azure-
     rms-works-first-use-content-protection-content-consumption (last visited April
     2020).




10   See https://microsoft.github.io/AzureTipsAndTricks/blog/tip177.html.


                                             12
            Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 13 of 41




      46.     On information and belief, Microsoft Azure RMS is a cloud-based service

running on Microsoft Azure instances.




 What is Azure Rights Management?, MICROSOFT AZURE INFORMATION PROTECTION
 DOCUMENTATION, available at: https://docs.microsoft.com/en-
 us/azure/information-protection/what-is-azure-rms (last visited April 2020).



      47.     On information and belief, the Microsoft Azure RMS Platform generates,

at a server (e.g., a Microsoft-designed physical and/or virtual Hardened Security

Appliance in the Azure cloud) in communication with a network (e.g., the Internet), a

protected document package (PDP) (e.g., protected document) including encrypted

content or a link to encrypted content (e.g., encrypted body and/or encrypted usage

policy), and a Publisher Key (PK) (e.g., AES key) for decrypting said encrypted content




                                           13
          Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 14 of 41




for presentation of said content by an authorized user via a Limited Capability Viewer

(LCV) (e.g., Microsoft Office 365 application, such as Word).




 How does Azure RMS work? Under the hood, MICROSOFT AZURE INFORMATION
 PROTECTION DOCUMENTATION, available at: https://docs.microsoft.com/en-
 us/azure/information-protection/how-does-it-work#walkthrough-of-how-azure-
 rms-works-first-use-content-protection-content-consumption (last visited April
 2020).




                                           14
            Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 15 of 41




      48.     On information and belief, the Microsoft Azure RMS Platform generates

software instructions that, when executed by a processor at a user device (e.g., personal

computer) of a proposed authorized user, cause the user device to generate a Content

Consumer License Request (CCLR) identifying said PK (e.g., AES key).




 How does Azure RMS work? Under the hood, MICROSOFT AZURE INFORMATION
 PROTECTION DOCUMENTATION, available at: https://docs.microsoft.com/en-
 us/azure/information-protection/how-does-it-work#walkthrough-of-how-azure-
 rms-works-first-use-content-protection-content-consumption (last visited April
 2020).

      49.     On information and belief, the authorized user comprises a user having a

Content Consumer License (CCL) (e.g., Azure RMS use license) compatible with the PK

(e.g., AES key) to enable decryption of the encrypted content (e.g., encrypted body

and/or encrypted usage policy) by the PK included within the PDP (e.g., protected

document).




                                           15
            Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 16 of 41




 How does Azure RMS work? Under the hood, MICROSOFT AZURE INFORMATION
 PROTECTION DOCUMENTATION, available at: https://docs.microsoft.com/en-
 us/azure/information-protection/how-does-it-work#walkthrough-of-how-azure-
 rms-works-first-use-content-protection-content-consumption (last visited April
 2020).



      50.     On information and belief, the Microsoft Azure RMS Platform propagates,

via the network (e.g., the Internet), the PDP (e.g., protected document) toward at least

one user.

      51.     On information and belief, in response to receiving from a proposed

authorized user a CCLR identifying the PK (e.g., AES key), the Microsoft Azure RMS

Platform propagates a CCL (e.g., Azure RMS use license) compatible with the PK

toward the proposed authorized user.




                                            16
             Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 17 of 41




 How does Azure RMS work? Under the hood, MICROSOFT AZURE INFORMATION
 PROTECTION DOCUMENTATION, available at: https://docs.microsoft.com/en-
 us/azure/information-protection/how-does-it-work#walkthrough-of-how-azure-
 rms-works-first-use-content-protection-content-consumption (last visited April
 2020).

       52.     On information and belief, the proposed authorized user is an

unauthorized user where received PDP license requirements are not satisfied.

       53.     On information and belief, the LCV (e.g., Microsoft Office 365 application)

is configured to restrict editing, printing and copying of the content.




                                            17
      Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 18 of 41




Configuring Usage Rights For Azure Information Protection, MICROSOFT AZURE
INFORMATION PROTECTION DOCUMENTATION, available at:
https://docs.microsoft.com/en-us/azure/information-protection/configure-usage-
rights (last visited April 2020).




                                    18
             Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 19 of 41




       54.     On information and belief, one or more Microsoft subsidiaries and/or

affiliates use the Microsoft Azure RMS Platform in regular business operations.

       55.     On information and belief, the Microsoft Azure RMS Platform is available

to businesses and individuals throughout the United States.

       56.     On information and belief, the Microsoft Azure RMS Platform is provided

to businesses and individuals located in the Western District of Texas.

       57.     On information and belief, Microsoft, without authorization or license, has

been and continues to directly infringe (literally and/or under the doctrine of

equivalents) at least claim 1 of the ’961 patent by making, using, selling, offering for

sale, importing and/or providing access to products and/or services for securely

distributing content, including but not limited to the Microsoft Azure RMS Platform.

       58.     By making, using, testing, offering for sale, and/or selling products for

securely distributing content, including but not limited to the Microsoft Azure RMS

Platform, Microsoft has injured paSafeShare and is liable to the Plaintiff for directly

infringing one or more claims of the ’961 patent, including at least claim 1 pursuant to

35 U.S.C. § 271(a)

       59.     On information and belief, Microsoft also indirectly infringes the ’961

patent by actively inducing infringement under 35 USC § 271(b).

       60.     On information and belief, Microsoft has been on notice of the ’961 patent

at least as early as the date of service of this Complaint.

       61.     On information and belief, Microsoft intends to induce patent

infringement by third-party customers and users of the Microsoft Azure RMS Platform


                                              19
             Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 20 of 41




and has knowledge that the inducing acts cause infringement or is willfully blind to the

possibility that its inducing acts cause infringement.

       62.     On information and belief, Microsoft specifically intends and is aware that

the normal and customary use of the accused products infringe the ’961 patent.

Microsoft performs the acts that constitute induced infringement, and induce actual

infringement, with knowledge of the ’961 patent and with the knowledge that the

induced acts constitute infringement. For example, Microsoft provides the infringing

Microsoft Azure RMS Platform, and further provides documentation and training

materials that cause customers and end users of the Microsoft Azure RMS Platform to

use the products in a manner that directly infringe one or more claims of the ’961

patent. By providing instruction and training to customers and end users on how to use

the Microsoft Azure RMS Platform in a manner that directly infringes one or more

claims of the ’961 patent, including at least claim 1, Microsoft specifically intends to

induce infringement of the ’961 patent. On information and belief, Microsoft engages in

such inducement to promote the sales of the Microsoft Azure RMS Platform, e.g.,

through Microsoft user manuals, product support, marketing materials, and training

materials to actively induce the users of the accused products to infringe the ’961 patent.

Accordingly, Microsoft has induced and continues to induce users of the accused

products to use the accused products in their ordinary and customary way to infringe

the ’961 patent, knowing that such use constitutes infringement of the ’961 patent.




                                             20
             Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 21 of 41




       63.     Microsoft’s direct and/or indirect infringement has damaged paSafeShare

and paSafeShare is suffering and will continue to suffer irreparable harm and damages

as a result of this infringement.

              Count II – Infringement of United States Patent No. 9,615,116

       64.     paSafeShare repeats, realleges, and incorporates by reference, as if fully

set forth here, the preceding paragraphs of this Complaint.

       65.     Microsoft makes, uses, sells, offers for sale, imports, and/or provides

access to products and/or services for securely distributing content.

       66.     On information and belief, Microsoft makes, uses, sells, offers to sell,

imports and/or provides access to Azure Information Protection, Microsoft Azure

Rights Management (“Microsoft Azure RMS”), Microsoft Azure Active Directory,

Azure Key Vault, Microsoft Office 365, and Microsoft Azure RMS-enlightened client

programs and services (collectively, the “Microsoft Azure RMS Platform”) 11.

       67.     On information and belief, the Microsoft Azure RMS Platform practices a

method for securely distributing content. Specifically, on information and belief, the




11RMS clients include, but are not limited to, Windows 10(x86, x64), Windows 8.1 (x86,
x64), Windows 8 (x86, x64), Windows Server 2019, Windows Server 2016, Windows
Server 2012 R2 and Windows Server 2012. See https://docs.microsoft.com/en-
us/azure/information-protection/requirements#BKMK_SupportedDevices. Computer
applications that natively support Azure RMS include, but are not limited to, Office 365
ProPlus, Office 365 Enterprise E5, Office 365 Enterprise E4, Office 365 Enterprise E3,
Office 365 Government G4, Office 365 Government G3, Office 365 Education A5, Office
365 Education A4, Office 365 Education A3, Office 365 Education A1, Office 365 Office
Professional 2019, Office Professional 2016, Office Professional 2013, and Office
Professional 2010. See https://docs.microsoft.com/en-us/azure/information-
protection/requirements-applications#footnote-1.


                                             21
               Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 22 of 41




Microsoft Azure RMS Platform uses Microsoft Azure RMS technology to protect

documents and emails using labels and policies defined by an administrator. 12




 How does Azure RMS work? Under the hood, MICROSOFT AZURE INFORMATION
 PROTECTION DOCUMENTATION, available at: https://docs.microsoft.com/en-
 us/azure/information-protection/how-does-it-work#walkthrough-of-how-azure-
 rms-works-first-use-content-protection-content-consumption (last visited April
 2020).
         68.     On information and belief, Microsoft Azure RMS is a cloud-based service

running on Microsoft Azure instances.




12   See https://microsoft.github.io/AzureTipsAndTricks/blog/tip177.html.


                                             22
            Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 23 of 41




 What is Azure Rights Management?, MICROSOFT AZURE INFORMATION PROTECTION
 DOCUMENTATION, available at: https://docs.microsoft.com/en-
 us/azure/information-protection/what-is-azure-rms (last visited April 2020).



      69.     On information and belief, the Microsoft Azure RMS Platform generates,

at a server (e.g., a Microsoft-designed physical and/or virtual Hardened Security

Appliance in the Azure cloud), a protected document package (PDP) (e.g., protected

document), the PDP including encrypted content (e.g., encrypted body and/or




                                           23
          Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 24 of 41




encrypted usage policy), and a Publisher Key (PK) (e.g., AES key) associated with the

encrypted content.




 How does Azure RMS work? Under the hood, MICROSOFT AZURE INFORMATION
 PROTECTION DOCUMENTATION, available at: https://docs.microsoft.com/en-
 us/azure/information-protection/how-does-it-work#walkthrough-of-how-azure-
 rms-works-first-use-content-protection-content-consumption (last visited April
 2020).




                                          24
            Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 25 of 41




      70.     On information and belief, the PK (e.g., AES key) enables decryption of

the encrypted content for presentation via a Limited Capability Viewer (LCV) (e.g., a

Microsoft Office 365 application, such as Word) of an authorized user device.




   How does Azure RMS work? Under the hood, MICROSOFT AZURE INFORMATION
   PROTECTION DOCUMENTATION, available at: https://docs.microsoft.com/en-
   us/azure/information-protection/how-does-it-work#walkthrough-of-how-azure-
   rms-works-first-use-content-protection-content-consumption (last visited April
   2020).
      71.     On information and belief, the authorized user device comprises a user

device (e.g., personal computer) having a Content Consumer License (CCL) (e.g., Azure

RMS use license) compatible with the PK (e.g., AES key) to enable presentation via the

LCV (e.g., Microsoft Office 365 application) of locally stored encrypted content from the

PDP (e.g., protected document).




                                           25
            Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 26 of 41




   Configuring Usage Rights for Azure Information Protection, MICROSOFT AZURE
   INFORMATION PROTECTION DOCUMENTATION, available at:
   https://docs.microsoft.com/en-us/azure/information-protection/configure-usage-
   rights (last visited April 2020).

      72.     On information and belief, the PDP (e.g., protected document) includes

software instructions that, when executed by a processor at a proposed authorized user

device (e.g., personal computer), cause the proposed authorized user device to generate

a Content Consumer License Request (CCLR) identifying the PK (e.g., AES key).




                                          26
            Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 27 of 41




 How does Azure RMS work? Under the hood, MICROSOFT AZURE INFORMATION
 PROTECTION DOCUMENTATION, available at: https://docs.microsoft.com/en-
 us/azure/information-protection/how-does-it-work#walkthrough-of-how-azure-
 rms-works-first-use-content-protection-content-consumption (last visited April
 2020).



      73.     On information and belief, the Microsoft Azure RMS Platform propagates

the PDP (e.g., protected document) toward at least one authorized or proposed

authorized user device (e.g., personal computer).

      74.     On information and belief, the Microsoft Azure RMS Platform receives

from a proposed authorized user device (e.g., personal computer) having the PDP (e.g.,

protected document) a CCLR identifying the PK (e.g., AES key).




                                           27
            Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 28 of 41




 How does Azure RMS work? Under the hood, MICROSOFT AZURE INFORMATION
 PROTECTION DOCUMENTATION, available at: https://docs.microsoft.com/en-
 us/azure/information-protection/how-does-it-work#walkthrough-of-how-azure-
 rms-works-first-use-content-protection-content-consumption (last visited April
 2020).




      75.     On information and belief, the Microsoft Azure RMS Platform propagates

a CCL (e.g., Azure RMS use license) compatible with the PK (e.g., AES key) toward the

proposed authorized user device (e.g., personal computer) if the CCLR is valid.

      76.     On information and belief, one or more Microsoft subsidiaries and/or

affiliates use the Microsoft Azure RMS Platform in regular business operations.

      77.     On information and belief, the Microsoft Azure RMS Platform is available

to businesses and individuals throughout the United States.

      78.     On information and belief, the Microsoft Azure RMS Platform is provided

to businesses and individuals located in the Western District of Texas.




                                           28
             Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 29 of 41




       79.     On information and belief, Microsoft, without authorization or license, has

been and continues to directly infringe (literally and/or under the doctrine of

equivalents) at least claim 1 of the ’116 patent by making, using, selling, offering for

sale, importing and/or providing access to products and/or services for securely

distributing content, including but not limited to the Microsoft Azure RMS Platform.

       80.     By making, using, testing, offering for sale, and/or selling products for

securely distributing content, including but not limited to the Microsoft Azure RMS

Platform, Microsoft has injured paSafeShare and is liable to the Plaintiff for directly

infringing one or more claims of the ’116 patent, including at least claim 1 pursuant to

35 U.S.C. § 271(a)

       81.     On information and belief, Microsoft also indirectly infringes the ’116

patent by actively inducing infringement under 35 USC § 271(b).

       82.     On information and belief, Microsoft has been on notice of the ’116 patent

at least as early as the date of service of this Complaint.

       83.     On information and belief, Microsoft intended to induce patent

infringement by third-party customers and users of the Microsoft Azure RMS Platform

and had knowledge that the inducing acts would cause infringement or was willfully

blind to the possibility that its inducing acts would cause infringement.

       84.     On information and belief, Microsoft specifically intends and is aware that

the normal and customary use of the accused products infringe the ’116 patent.

Microsoft performs the acts that constitute induced infringement, and induces actual

infringement, with knowledge of the ’116 patent and with the knowledge that the


                                              29
             Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 30 of 41




induced acts constitute infringement. For example, Microsoft provides the infringing

Microsoft Azure RMS Platform, and further provides documentation and training

materials that cause customers and end users of the Microsoft Azure RMS Platform to

use the products in a manner that directly infringe one or more claims of the ’116

patent. By providing instruction and training to customers and end users on how to use

the Microsoft Azure RMS Platform in a manner that directly infringes one or more

claims of the ’116 patent, including at least claim 1, Microsoft specifically intends to

induce infringement of the ’116 patent. On information and belief, Microsoft engages in

such inducement to promote the sales of the Microsoft Azure RMS Platform, e.g.,

through Microsoft user manuals, product support, marketing materials, and training

materials to actively induce the users of the accused products to infringe the ’116 patent.

Accordingly, Microsoft has induced and continues to induce users of the accused

products to use the accused products in their ordinary and customary way to infringe

the ’116 patent, knowing that such use constitutes infringement of the ’116 patent.

       85.     Microsoft’s direct and/or indirect infringement has damaged

paSafeShare, and Microsoft is suffering and will continue to suffer irreparable harm and

damages as a result of this infringement.

             Count III – Infringement of United States Patent No. 10,095,848

       86.     paSafeShare repeats, realleges, and incorporates by reference, as if fully

set forth here, the preceding paragraphs of this Complaint.

       87.     Microsoft makes, uses, sells, offers for sale, imports, and/or provides

access to products and/or services for securely distributing content.


                                             30
            Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 31 of 41




      88.     On information and belief, Microsoft makes, uses, sells, offers to sell,

imports and/or provides access to Microsoft Azure Rights Management (“Microsoft

Azure RMS”), Microsoft Azure Active Directory, Azure Key Vault, Microsoft Office 365,

and Microsoft Azure RMS-enlightened client programs and services (collectively, the

“Microsoft Azure RMS Platform”).13

      89.     On information and belief, the Microsoft Azure RMS Platform practices a

method for securely distributing content. Specifically, on information and belief, the

Microsoft Azure RMS Platform uses Microsoft Azure RMS technology to protect

documents and emails using labels and policies defined by an administrator. 14




13 RMS clients include, but are not limited to, Windows 10(x86, x64), Windows 8.1 (x86,
x64), Windows 8 (x86, x64), Windows Server 2019, Windows Server 2016, Windows
Server 2012 R2 and Windows Server 2012. See https://docs.microsoft.com/en-
us/azure/information-protection/requirements#BKMK_SupportedDevices. Computer
applications that natively support Azure RMS include, but are not limited to, Office 365
ProPlus, Office 365 Enterprise E5, Office 365 Enterprise E4, Office 365 Enterprise E3,
Office 365 Government G4, Office 365 Government G3, Office 365 Education A5, Office
365 Education A4, Office 365 Education A3, Office 365 Education A1, Office 365 Office
Professional 2019, Office Professional 2016, Office Professional 2013, and Office
Professional 2010. See https://docs.microsoft.com/en-us/azure/information-
protection/requirements-applications#footnote-1.
14 See https://microsoft.github.io/AzureTipsAndTricks/blog/tip177.html.



                                            31
            Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 32 of 41




   How does Azure RMS work? Under the hood, MICROSOFT AZURE INFORMATION
   PROTECTION DOCUMENTATION, available at: https://docs.microsoft.com/en-
   us/azure/information-protection/how-does-it-work#walkthrough-of-how-azure-
   rms-works-first-use-content-protection-content-consumption (last visited April
   2020).



      90.     On information and belief, Microsoft Azure RMS is a cloud-based service

running on Microsoft Azure instances.




                                          32
            Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 33 of 41




 What is Azure Rights Management?, MICROSOFT AZURE INFORMATION PROTECTION
 DOCUMENTATION, available at: https://docs.microsoft.com/en-
 us/azure/information-protection/what-is-azure-rms (last visited April 2020).



      91.     On information and belief, the Microsoft Azure RMS Platform generates,

at a server (e.g., a Microsoft-designed physical and/or virtual Hardened Security

Appliance in the Azure cloud) in communication with a network (e.g., the Internet), a

protected document package (PDP) (e.g., protected document) including encrypted

content or a link to encrypted content (e.g., encrypted body and/or encrypted usage

policy), and a Publisher Key (PK) (e.g., AES key) for decrypting the encrypted content




                                           33
          Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 34 of 41




for presentation of said content by an authorized user via a Limited Capability Viewer

(LCV) (e.g., a Microsoft Office 365 application, such as Microsoft Word).




 How does Azure RMS work? Under the hood, MICROSOFT AZURE INFORMATION
 PROTECTION DOCUMENTATION, available at: https://docs.microsoft.com/en-
 us/azure/information-protection/how-does-it-work#walkthrough-of-how-azure-
 rms-works-first-use-content-protection-content-consumption (last visited April
 2020).




                                           34
            Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 35 of 41




      92.     On information and belief, the Microsoft Azure RMS Platform generates

software instructions that, when executed by a processor at a user device (e.g., personal

computer) of a proposed authorized user, cause the user device to generate a Content

Consumer License Request (CCLR) identifying the PK (e.g., AES key).




 How does Azure RMS work? Under the hood, MICROSOFT AZURE INFORMATION
 PROTECTION DOCUMENTATION, available at: https://docs.microsoft.com/en-
 us/azure/information-protection/how-does-it-work#walkthrough-of-how-azure-
 rms-works-first-use-content-protection-content-consumption (last visited April
 2020).
      93.     On information and belief, the authorized user comprises a user having a

Content Consumer License (CCL) (e.g., Azure RMS use license) compatible with the PK

(e.g., AES key) to enable decryption of the encrypted content (e.g., encrypted body

and/or encrypted usage policy) by the PK included within the PDP (e.g., protected

document) and use of decrypted content in accordance with advanced permissions




                                           35
            Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 36 of 41




(e.g., Azure usage rights) indicated via the CCL. See https://docs.microsoft.com/en-

us/azure/information-protection/configure-usage-rights.




 How does Azure RMS work? Under the hood, MICROSOFT AZURE INFORMATION
 PROTECTION DOCUMENTATION, available at: https://docs.microsoft.com/en-
 us/azure/information-protection/how-does-it-work#walkthrough-of-how-azure-
 rms-works-first-use-content-protection-content-consumption (last visited April
 2020).
      94.     On information and belief, the Microsoft Azure RMS Platform propagates,

via the network (e.g., the Internet), the PDP (e.g., protected document) toward at least

one user.




                                            36
            Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 37 of 41




      95.     On information and belief, in response to receiving from a proposed

authorized user a CCLR identifying said PK (e.g., AES key), the Microsoft Azure RMS

Platform propagates a CCL (e.g., Azure RMS use license) compatible with the PK

toward the proposed authorized user.




 How does Azure RMS work? Under the hood, MICROSOFT AZURE INFORMATION
 PROTECTION DOCUMENTATION, available at: https://docs.microsoft.com/en-
 us/azure/information-protection/how-does-it-work#walkthrough-of-how-azure-
 rms-works-first-use-content-protection-content-consumption (last visited April
 2020).

      96.     On information and belief, one or more Microsoft subsidiaries and/or

affiliates use the Microsoft Azure RMS Platform in regular business operations.

      97.     On information and belief, the Microsoft Azure RMS Platform is available

to businesses and individuals throughout the United States.

      98.     On information and belief, the Microsoft Azure RMS Platform is provided

to businesses and individuals located in the Western District of Texas.




                                           37
              Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 38 of 41




       99.      On information and belief, Microsoft, without authorization or license, has

been and continues to directly infringe (literally and/or under the doctrine of

equivalents) at least claim 1 of the ‘848 patent by making, using, selling, offering for

sale, importing and/or providing access to products and/or services for securely

distributing content, including but not limited to the Microsoft Azure RMS Platform.

       100.     By making, using, testing, offering for sale, and/or selling products for

securely distributing content, including but not limited to the Microsoft Azure RMS

Platform, Microsoft has injured paSafeShare and is liable to the Plaintiff for directly

infringing one or more claims of the ‘848 Patent, including at least claim 1 pursuant to

35 U.S.C. § 271(a)

       101.     On information and belief, Microsoft also indirectly infringes the ’848

patent by actively inducing infringement under 35 USC § 271(b).

       102.     On information and belief, Microsoft has been on notice of the ’848 patent

at least as early as the date of service of this Complaint.

       103.     On information and belief, Microsoft intends to induce patent infringement

by third-party customers and users of the Microsoft Azure RMS Platform and has

knowledge that its inducing acts cause infringement or is willfully blind to the possibility

that its inducing acts cause infringement.

       104.     On information and belief, Microsoft specifically intends and is aware that

the normal and customary use of the accused products infringe the ’848 patent.

Microsoft performs the acts that constitute induce infringement, and induce actual

infringement, with knowledge of the ’848 patent and with the knowledge that its


                                              38
              Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 39 of 41




induced acts constitute infringement. For example, Microsoft provides the infringing

Microsoft Azure RMS Platform, and further provides documentation and training

materials that cause customers and end users of the Microsoft Azure RMS Platform to

use the products in a manner that directly infringe one or more claims of the ’848

patent. By providing instruction and training to customers and end users on how to use

the Microsoft Azure RMS Platform in a manner that directly infringes one or more

claims of the ’848 patent, including at least claim 1, Microsoft specifically intends to

induce infringement of the ’848 patent. On information and belief, Microsoft engages in

such inducement to promote the sales of the Microsoft Azure RMS Platform, e.g.,

through Microsoft user manuals, product support, marketing materials, and training

materials to actively induce the users of the accused products to infringe the ’848 patent.

Accordingly, Microsoft has induced and continues to induce users of the accused

products to use the accused products in their ordinary and customary way to infringe

the ’848 patent, knowing that such use constitutes infringement of the ’848 patent.

       105.     Microsoft’s direct and/or indirect infringement has damaged paSafeShare

and paSafeShare is suffering and will continue to suffer irreparable harm and damages

as a result of this infringement.




                                             39
              Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 40 of 41




                                     JURY DEMANDED

       106.     Pursuant to Federal Rule of Civil Procedure 38(b), paSafeShare requests a

trial by jury on all issues so triable.

                                    PRAYER FOR RELIEF

   paSafeShare respectfully requests this Court to enter judgment in paSafeShare’s

favor and against Microsoft as follows:

   a. finding that Microsoft has infringed one or more claims of the ’961 patent;

   b. finding that Microsoft has infringed one or more claims of the ’116 patent;

   c. finding that Microsoft has infringed one or more claims of the ’848 patent;

   d. awarding paSafeShare damages under 35 U.S.C. § 284, or otherwise permitted by

       law, including supplemental damages for any continued post-verdict

       infringement;

   e. awarding paSafeShare pre-judgment and post-judgment interest on the damages

       award and costs;

   f. awarding cost of this action (including all disbursements) and attorney fees

       pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and

   g. awarding such other costs and further relief that the Court determines to be just

       and equitable.




                                             40
           Case 6:20-cv-00397 Document 1 Filed 05/14/20 Page 41 of 41




Dated: May 14, 2020                     Respectfully submitted,

OF COUNSEL:
                                        /s/Raymond W. Mort, III
Ronald M. Daignault*                    Raymond W. Mort, III
Chandran B. Iyer*                       Texas State Bar No. 00791308
Stephanie Mandir *                      raymort@austinlaw.com
GOLDBERG SEGALLA
rdaignault@goldbergsegalla.com          THE MORT LAW FIRM, PLLC
cbiyer@goldbergsegalla.com              100 Congress Avenue, Suite 2000
smandir@goldbergsegalla.com             Austin, Texas 78701
711 Third Avenue, Suite 1900            Tel/Fax: 512-865-7950
New York, New York 10017
Telephone: (646) 292-8700


                                        Attorneys for paSafeShare LLC


* pro hac vice motion to be filed




                                       41
